978 F.2d 1268
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
James Arthur TAYLOR, Petitioner-Appellant,v.Thomas COOPER;  Gale A. Norton, Colorado Attorney General,Respondent-Appellee.
No. 92-1147.
United States Court of Appeals, Tenth Circuit.
Oct. 21, 1992.

Before SEYMOUR, STEPHEN H. ANDERSON and BALDOCK, Circuit Judges.*
ORDER AND JUDGMENT**
BALDOCK, Circuit Judge.


1
Petitioner appeals the denial of his pro se petition for a writ of habeas corpus.  28 U.S.C. § 2254.   The district court granted Petitioner leave to proceed in forma pauperis, id. § 1915(d), but denied Petitioner's request for a certificate of probable cause.   Id. § 2253.   The present petition raises three claims for relief which are identical to the three claims in an earlier § 2254 petition filed by Petitioner.   In the earlier petition, we affirmed the district court's dismissal based on Petitioner's failure to exhaust state remedies relating to two of the claims.   Taylor v. Hess, 931 F.2d 900 (10th Cir.1991) (unpublished order and judgment).   Since the dismissal of his earlier petition, Petitioner has not made any attempt to further exhaust his state remedies.   Rather, he filed the present petition and attached his briefs filed on direct appeal in state court in an attempt to show that the claims were "fairly presented" to the state courts.   See Picard v. Connor, 404 U.S. 270, 278 (1971).   After reviewing the record, we are no more convinced now than we were with his earlier petition that Petitioner has exhausted his state remedies.   Because Petitioner has failed to make a substantial showing of the denial of a federal right,  see Lozada v. Deeds, 111 S.Ct. 860, 861-62 (1991), we deny Petitioner's request for a certificate of probable cause and DISMISS the appeal.


2
SO ORDERED.



*
 After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.   See Fed.R.App.P. 34(a);  10th Cir.R. 34.1.9.   The case therefore is ordered submitted without oral argument


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3